DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-5 of U.S. Application No. 16/110443 filed on 01/14/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/14/2022. Claims 1-2 are presently amended, and Claim 6 is cancelled. Claims 1-5 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous claim interpretation under 35 U.S.C. § 103: Applicant argues that the prior art does not disclose the limitation “determine, based on the own-vehicle peripheral state detected by the detector being a first state, that a parallel exit-from-parking-space mode for exiting a parking space should be selected.” Further Applicant argues “Accordingly, Kim 656’ only discloses determining which parking exit mode should be selected, and cannot reasonably be relied upon to disclose or make obvious the feature “determine, based on the own-vehicle peripheral state detected by the detector being a first state, that a parking mode for entering a parking space should be selected; determine, based on the own-vehicle peripheral state detected by the detector being a first state, that a parallel exit-from-parking-space mode for exiting a parking space should be selected” recited in claim 1. To summarize, determining which mode is best for exiting a parking space is entirely different than determining whether to enter or exit a parking space. That is, determining a best mode for exiting a parking space is based on different criteria and has different objectives than determining whether to enter or exit a parking space. As such, the combination of Tomozawa and Kim 656’ fails to disclose each and every feature of claim 1.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Kim 656’ first takes into account the surrounding environment and checks for where the obstacles are located. Once taking into account the objects around it, then it determines which exit of a parking space to perform (see at least Kim 656’, para. [0053-0054]: Referring to FIG. 2, the smart parking assist system 100 according to the embodiment of the present invention senses an object at the front, side or rear of a vehicle at step S210. That is, the smart parking assist system 100 transmits a radar signal to sense an object at the front, side or rear of the vehicle through the forward object sensing unit 110, the lateral object sensing unit 112 and the rearward object sensing unit 114. When the distance from the left-side object is equal to or more than 2 m (Yes step S216), the parking control unit 130 recognizes the mode as left parallel exiting, as illustrated in FIG. 3. ). This shows that Kim 656’ is in a state of exiting from a parking space based on the surrounding obstacles and therefore determines a way out to get the vehicle back on the road. In conclusion, the 103 rejection is maintained provided the arguments above.
Applicant also argues that the prior does not disclose the limitation “select, based on a determination that the parallel exit-from-space mode should not be selected, the parking mode”. Applicant further argues “As discussed in paragraph [0039], Colella discloses activating a park mode “in response to one or more of: the gear being park, the doors being locked, or the key being outside the vehicle’s ignition slot (or sensor area if the key is wireless). Accordingly, activating the park mode in Colella is based on “the driver shifting from a parked gear to a drive or reverse gear, the driver unlocking and entering the car, the driver turning on the ignition” and is not “based on a determination that the parallel exit-from-space mode should not be selected” as recited in claim 2.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Colella shows that idea of a vehicle choosing not to exit a parking space and maintain in a park mode based on certain circumstances as mentioned above. However the claim requires to make a determination that the vehicle chooses to select a parking mode which can be interpreted, under broadest reasonable interpretation, as the mode when the user is pulling into a parking space and remaining in a parked mode (see at least Colella, para. [0036]). Further Colella shows a parking mode which can be chosen to maintain the vehicle in a parking mode and not choose the exit from parking space. Also, Colella shows that the vehicle maintains in a parked mode based on the gear in park, doors being locked, or key is outside the ignition (see at least Colella, para. [0039]). This shows that Colella makes a determination of staying in a parked mode and not consider exiting based on these circumstances/thresholds. Further Colella shows the idea of an exit mode which dictates that the user is able to leave a parking spot, further supporting that the parking mode is chosen and not the exit mode (see at least Colella, para. [0040]). Further, Kim 656’ determines obstacles then concludes to select the exit from a parallel parking space option should be selected. Further the arguments claim that the exit parking mode is a second state, however the claims recite a first state for both entering and exiting a parking space in claim 1. In conclusion, the 103 rejection is maintained provided the arguments above. 
Applicant’s remaining arguments with respect to the limitation “determine, based on the own-vehicle peripheral state detected by the detector being a first state, that a parking mode for entering a parking space should be selected” in the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2016/0307052A1 (“Han”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “first state” in claim 1 is a term that renders the claim indefinite. The term “first state” is repeated in the limitation but for two modes, the specification does not provide a clear interpretation of how the parking mode and the exit from parking mode are both first states.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075331A1 (“Tomozawa”), US 2016/0307052A1 (“Han”), further in view of US 2017/0144656A1 (“ Kim 656’ ”). 
As per claim 1 Tomozawa discloses
A steering assist apparatus applied to an own vehicle, comprising: 
a detector configured to detect an own-vehicle peripheral state including information on obstacles present in front and back of the own vehicle (see at least Tomozawa, para. [0033]: four distance measuring units 16a to 16d and eight distance measuring units 17a to 17h are provided on the vehicle body 2 as a plurality of distance measuring units 16, 17. Each of the distance measuring units 16, 17 is, for example, a Sonar that emits ultrasonic wave and captures the reflected wave. The Sonar may also be referred to as a Sonar sensor or an ultrasonic detector. & para. [0048]: The ECU 14 functions as the setting unit 148, and acquires distances to vehicles ahead of and behind the vehicle 1 parked at the initial position PS (step S31). The ECU 14 functions as the setting unit 148, and sets an imaginary line VW at a predetermined position on the side of the vehicle 1 in a direction, which is opposite to a park exit direction (the upward arrow in FIG. 7) of the vehicle (step S32), that is, which is opposite to a direction in which the vehicle 1 is moved out of the initial position PS.); and
a controller configured to:
set a target path from a current position of the own vehicle to a predetermined target position based on the own-vehicle peripheral state detected by the detector (see at least Tomozawa, para. [0043]: The moving path determination unit 144 determines a moving path of the vehicle 1 to the moving target position.);
 perform a steering assist control for assisting a steering operation of a driver in such a manner that the own vehicle travels along the target path (see at least Tomozawa, para. [0029]: As illustrated in FIG. 4, the vehicle 1 includes a steering system that steers at least two of the wheels 3. The steering system 13 includes an actuator 13a and a torque sensor 13b. The steering system 13 is electrically controlled by an electronic control unit (ECU) 14, or the like, to actuate the actuator 13 a. The steering system 13 is, for example, an electric power steering system, a steer-by-wire (SBW) system, or the like. The steering system 13 adds torque, that is, assist torque, to the steering unit 4 with the use of the actuator 13 a to compensate for steering force or steers the wheels 3 with the use of the actuator 13 a. para. [0043]: The moving path determination unit 144 determines a moving path of the vehicle 1 to the moving target position.); 
receive a request for execution of the steering assist control from the driver (see at least Tomozawa, para. [0043]: The operation unit 14g is, for example, formed of a pushbutton, a Switch, or the like, and outputs an operation signal.); and
select, based on receiving a request for execution of the steering assist control (see at least Tomozawa, para. [0042-0043]: the ECU 14 functions as a detection unit 141, an operation receiving unit 142, a target position determination unit 143, a moving path determination unit 144, a moving control unit 145, an output information determination unit 146, a setting unit 148 and a storage unit 147. The moving control unit 145 (control unit) controls the portions of the vehicle 1 Such that the vehicle 1 moves to the moving target position along the moving path. The moving control unit 145 executes both parking assist control and park exit assist control. In the present embodiment, park exit assist control is described. Park exit assist may be included in parking assist. The output information determination unit 146 determines information that is output through the display device 12, the display device 8, the audio output device 9, or the like, an output mode of the information, and the like. & para. [0048]: The ECU 14 functions as the setting unit 148, and acquires distances to vehicles ahead of and behind the vehicle 1 parked at the initial position PS (step S31). The ECU 14 functions as the setting unit 148, and sets an imaginary line VW at a predetermined position on the side of the vehicle 1 in a direction, which is opposite to a park exit direction (the upward arrow in FIG. 7) of the vehicle (step S32), that is, which is opposite to a direction in which the vehicle 1 is moved out of the initial position PS.),
one of a parallel exit-from-parking-space mode and a parking mode, the parallel exit-from-parking-space mode being a mode for performing the steering assist control on the own vehicle which has been parked in parallel to a travel direction of a road, to exit from a parking space, and the parking mode being a mode for performing the steering assist control to park the own vehicle (see at least Tomozawa, para. [0043]: When parking assist control is executed, the moving target position is a parking target position. When park exit assist control is executed, the moving target position is a position after the vehicle is moved out of a parking area, that is, a park exit target position. The moving path determination unit 144 determines a moving path of the vehicle 1 to the moving target position.), 
set, based on the parallel exit-from-parking-space mode being selected, a position at which the own vehicle completes exiting from the parking space as the predetermined 50target position to perform the steering assist control (see at least Tomozawa, para. [0043]: The moving path determination unit 144 determines a moving path of the vehicle 1 to the moving target position. The moving control unit 145 (control unit) controls the portions of the vehicle 1 Such that the vehicle 1 moves to the moving target position along the moving path. The moving control unit 145 executes both parking assist control and park exit assist control. In the present embodiment, park exit assist control is described. Park exit assist may be included in parking assist. The output information determination unit 146 determines information that is output through the display device 12, the display device 8, the audio output device 9, or the like, an output mode of the information, and the like. The setting unit 148 sets a no-entry area. & para. [0054]:  For example, at the time of moving the vehicle 1 out of a parking area or at the time of parking the vehicle 1 into a parking area, even when the vehicle 1 moves off the moving path RTP through driver's operation and, as a result, enters the no-entry area AR beyond the imaginary line VW, there is a case where no trouble occurs in moving the vehicle 1 out of the parking area or parking the vehicle 1 into the parking area. In such a case, the setting unit 148 determines that the vehicle 1 is allowed to enter to the position to which the vehicle 1 has entered, resets the imaginary line VW at the position to which the vehicle 1 has entered, and resets the no-entry area AR.); and 
set, based on the parking mode being selected, a position at which the own vehicle completes parking as the predetermined target position to perform the steering assist control (see at least Tomozawa, para. [0043]: The target position determination unit 143 determines a moving target position of the vehicle 1. When parking assist control is executed, the moving target position is a parking target position. The moving path determination unit 144 determines a moving path of the vehicle 1 to the moving target position. The moving control unit 145 (control unit) controls the portions of the vehicle 1 such that the vehicle 1 moves to the moving target position along the moving path. The moving control unit 145 executes both parking assist control and park exit assist control).
Tomozawa does not explicitly disclose
determine, based on the own-vehicle peripheral state detected by the detector being a first state, that a parking mode for entering a parking space should be selected;
determine, based on the own-vehicle peripheral state detected by the detector being a first state, that a parallel exit-from-parking-space mode for exiting a parking space should be selected;
select, based on the parking mode determination, one of the parallel exit-from-parking-space mode and the parking mode, the parallel exit-from-parking-space mode being a mode for performing the steering assist control on the own vehicle which has been parked in parallel to a travel direction of a road, to exit from a parking space, and the parking mode being a mode for performing the steering assist control to park the own vehicle.
Han teaches
determine, based on the own-vehicle peripheral state detected by the detector being a first state, that a parking mode for entering a parking space should be selected (see at least Han, para. [0175]: On the other hand, it is an object of the present disclosure to support an autonomous parking function of an unmanned vehicle, and accordingly, the present disclosure provides a method of recognizing a parking slot, detecting an obstacle, and classifying and recognizing types of parking slots so that a parking type of the vehicle is decided. Moreover, the present disclosure may provide a method of recognizing an obstacle around vehicles, a parking slot, and a type of parking slot using only a vehicle sensor and an image sensor, which are basically provided in known vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the teaching determine, based on the own-vehicle peripheral state detected by the detector being a first state, that a parking mode for entering a parking space should be selected of Han in order to  perform unmanned parking of the unmanned vehicle (see at least Han, para. [0038]).
Kim 656’ teaches
determine, based on the own-vehicle peripheral state detected by the detector being a first state, that a parallel exit-from-parking-space mode for exiting a parking space should be selected (see at least Kim 656’, para. [0053-0054]: Referring to FIG. 2, the smart parking assist system 100 according to the embodiment of the present invention senses an object at the front, side or rear of a vehicle at step S210. That is, the smart parking assist system 100 transmits a radar signal to sense an object at the front, side or rear of the vehicle through the forward object sensing unit 110, the lateral object sensing unit 112 and the rearward object sensing unit 114. When the distance from the left-side object is equal to or more than 2 m (Yes step S216), the parking control unit 130 recognizes the mode as left parallel exiting, as illustrated in FIG. 3. );
select, based on the parking mode determination, one of the parallel exit-from-parking-space mode and the parking mode, the parallel exit-from-parking-space mode being a mode for performing the steering assist control on the own vehicle which has been parked in parallel to a travel direction of a road, to exit from a parking space, and the parking mode being a mode for performing the steering assist control to park the own vehicle (see at least Kim 656’, para. [0053-0054]: Then, the parking control unit 130 controls steering angle adjustment such that the vehicle moves through the left parallel exiting, at step S218. FIG. 3 is a diagram illustrating an example in which a vehicle attempts left parallel exiting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the teaching determine, based on the own-vehicle peripheral state detected by the detector, whether a parking mode for entering a parking space or a parallel exit-from-parking-space mode for exiting a parking space should be selected, select, based on the parking mode determination, one of the parallel exit-from-parking-space mode and the parking mode, the parallel exit-from-parking-space mode being a mode for performing the steering assist control on the own vehicle which has been parked in parallel to a travel direction of a road, to exit from a parking space, and the parking mode being a mode for performing the steering assist control to park the own vehicle of Kim 656’ in order to assist a vehicle exiting a parking position (see at least Kim 656’, para. [0014]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa, in view of Han, in view of Kim 656’, further in view of US 2017/0229020A1 (“Colella”).
As per claim 2 Tomozawa does not explicitly disclose
wherein the controller is further configured to: 
determine that the parallel exit-from-parking-space mode should be selected based on the detector detecting obstacles both in front and back of the own vehicle, 
select, based on the determination that the parallel exit-from-space mode should be selected, the parallel exit-from-parking-space mode; and
select, based on a determination that the parallel exit-from-space mode should not be selected, the parking mode.
Kim 656’
wherein the controller is further configured to: 
determine that the parallel exit-from-parking-space mode should be selected based on the detector detecting obstacles both in front and back of the own vehicle (see at least Kim 656’, para. [0053-0054]: Referring to FIG. 2, the smart parking assist system 100 according to the embodiment of the present invention senses an object at the front, side or rear of a vehicle at step S210. That is, the smart parking assist system 100 transmits a radar signal to sense an object at the front, side or rear of the vehicle through the forward object sensing unit 110, the lateral object sensing unit 112 and the rearward object sensing unit 114. When the distance from the left-side object is equal to or more than 2 m (Yes step S216), the parking control unit 130 recognizes the mode as left parallel exiting, as illustrated in FIG. 3. ); and 
select, based on the determination that the parallel exit-from-space mode should be selected, the parallel exit-from-parking-space mode (see at least Kim 656’, para. [0053-0054]: Then, the parking control unit 130 controls steering angle adjustment such that the vehicle moves through the left parallel exiting, at step S218. FIG. 3 is a diagram illustrating an example in which a vehicle attempts left parallel exiting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the teaching determine that the parallel exit-from-parking-space mode should be selected based the detector detecting obstacles both in front and back of the own vehicle, select, based on the determination that the parallel exit-from-space mode should be selected, the parallel exit-from-parking-space mode of Kim 656’ in order to assist a vehicle exiting a parking position (see at least Kim 656’, para. [0014]).
Colella teaches
select, based on a determination that the parallel exit-from-space mode should not be selected, the parking mode (see at least Colella, para. [0036-0038]: The entry mode is active when a driver is looking for parking or in the process of pulling into a parking spot. The parked mode is active when the vehicle is parked and the driver intends to keep the vehicle parked. The mode subprogram activates entry mode 421 in response to one or more of the vehicle being within a predetermined location (such as a marked parking zone or within a predetermined distance of a destination), the vehicle being in a specific lane (such as the lane closest to a parking spot), the vehicle having history of at least one acceleration event and one braking event for the current key cycle, the vehicle being in a drive gear and has not exceeded a predetermined speed for a predetermined amount of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the teaching of select, based on a determination that the parallel exit-from-space mode should not be selected, the parking mode of Colella in order to help guide the driver into and out of a suitable parking position (see at least Colella, para. [0068]).

As per claim 3 Tomozawa discloses
wherein the controller is further configured to: 
detect a position of a shift lever (see at least Tomozawa, para. [0039]: The shift sensor 21 is, for example, a sensor that detects the position of a movable unit of the shift operation unit 7. The shift sensor 21 is able to detect the position of a lever, an arm, a button, or the like, that serves as the movable unit of the shift operation unit 7. The shift sensor 21 may include a displacement sensor or may be provided as a switch.), 
Tomozawa does not explicitly disclose
select the parking mode based on a shift lever position upon operation, which is a position of the shift lever detected by the controller at a time point at which the operation unit is operated, being a position other than a parking position; and 
based on the shift lever position upon operation being in the parking position: and 
select the parallel exit-from-parking-space mode based on a first condition, which is satisfied when the detector has detected the obstacles both in front and back of the own vehicle, being satisfied
select the parking mode based on the first condition 51not being satisfied.
Kim 656’ teaches
select the parallel exit-from-parking-space mode based on a first condition, which is satisfied when the detector has detected the obstacles both in front and back of the own vehicle, being satisfied (see at least Kim 656’, para. [0053-0054]: Referring to FIG. 2, the smart parking assist system 100 according to the embodiment of the present invention senses an object at the front, side or rear of a vehicle at step S210. That is, the smart parking assist system 100 transmits a radar signal to sense an object at the front, side or rear of the vehicle through the forward object sensing unit 110, the lateral object sensing unit 112 and the rearward object sensing unit 114. When the distance from the left-side object is equal to or more than 2 m (Yes step S216), the parking control unit 130 recognizes the mode as left parallel exiting, as illustrated in FIG. 3. ); and 
select the standby mode based on the first condition not being satisfied (see at least Kim 656’ , para. [0058-0061]: However, when no forward object or rearward object is sensed (No at step S212) and no lateral object is sensed (No at step S230), the parking control unit 130 recognizes that the vehicle does not attempt exiting, at step S240.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the teaching select the parallel exit-from-parking-space mode based on a first condition, which is satisfied when the detector has detected the obstacles both in front and back of the own vehicle, being satisfied, select the standby mode based on the first condition not being satisfied of Kim 656’ in order to assist a vehicle exiting a parking position (see at least Kim 656’, para. [0014]).
Colella teaches
select the parking mode based on a shift lever position upon operation, which is a position of the shift lever detected by the controller at a time point at which the operation unit is operated, being a position other than a parking position (see at least Colella, para. [0038]: the mode subprogram activates entry mode 421 in response to one or more of the vehicle being within a predetermined location (such as a marked parking zone or within a predetermined distance of a destination), the vehicle being in a specific lane (such as the lane closest to a parking spot), the vehicle having history of at least one acceleration event and one braking event for the current key cycle, the vehicle being in a drive gear and has not exceeded a predetermined speed for a predetermined amount of time. The mode Subprogram may keep the entry mode 421 active until the driver parks the vehicle or the driver pulls a sufficient distance away from the parking spot. As another example, the mode subprogram may engage the entry mode when the vehicle is stopped for at least a predetermined amount of time within a predetermined distance of an empty parking spot.); and 
based on the shift lever position upon operation being in the parking position (see at least Colella, para. [0040]: the mode subprogram activates exit mode 422 in response to one or more of the driver shifting from a parked gear to a drive or reverse gear, the driver unlocking and entering the car, the driver turning on the ignition. The mode Subprogram may maintain the exit mode until the vehicle has fully cleared stationary parking obstacles and entered a traffic lane.): and
select the parking mode based on the first condition 51not being satisfied (see at least Colella, para. [0036-0038]: The entry mode is active when a driver is looking for parking or in the process of pulling into a parking spot. The parked mode is active when the vehicle is parked and the driver intends to keep the vehicle parked. The mode subprogram activates entry mode 421 in response to one or more of the vehicle being within a predetermined location (such as a marked parking zone or within a predetermined distance of a destination), the vehicle being in a specific lane (such as the lane closest to a parking spot), the vehicle having history of at least one acceleration event and one braking event for the current key cycle, the vehicle being in a drive gear and has not exceeded a predetermined speed for a predetermined amount of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the teaching of select the parking mode based on a shift lever position upon operation, which is a position of the shift lever detected by the controller at a time point at which the operation unit is operated, being a position other than a parking position; and based on the shift lever position upon operation being in the parking position: and select the parking mode based on the first condition 51not being satisfied of Colella in order to help guide the driver into and out of a suitable parking position (see at least Colella, para. [0068]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa, in view of Han,  in view of Kim 656’, in view of Colella, further in view of US 2015/0066280A1 (“ Kim 280’ ”).
As per claim 4 Tomozawa discloses
wherein the controller is further configured to: 
to detect a position of a shift lever (see at least Tomozawa, para. [0039]: The shift sensor 21 is, for example, a sensor that detects the position of a movable unit of the shift operation unit 7. The shift sensor 21 is able to detect the position of a lever, an arm, a button, or the like, that serves as the movable unit of the shift operation unit 7. The shift sensor 21 may include a displacement sensor or may be provided as a switch.); and 
Tomozawa does not explicitly disclose
calculate a travel distance of the own vehicle from a time point at which the position of the shift lever is shifted to a reverse position, 
select the parking mode based on a shift lever position upon operation, which is a position of the shift lever detected by the shift position detector at a time point at which the operation unit is operated, being a position other than a parking position; and 
based on the shift lever position upon operation being the parking position: 
select the parallel exit-from-parking-space mode based on a first condition being satisfied;
select the parallel exit-from-parking-space mode based on a second condition being satisfied and the first condition not being satisfied; and 
select the parking mode based on the second condition not being satisfied and the first condition not being satisfied, 
wherein the first condition is satisfied based on the detector detecting obstacles both in front and back of the own vehicle, and the second condition is satisfied based on the travel distance calculated by the travel distance calculator being shorter than a predetermined distance threshold. 
Kim 656’ teaches
select the parallel exit-from-parking-space mode based on a first condition being satisfied (see at least Kim 656’, para. [0053-0054]: Referring to FIG. 2, the smart parking assist system 100 according to the embodiment of the present invention senses an object at the front, side or rear of a vehicle at step S210. That is, the smart parking assist system 100 transmits a radar signal to sense an object at the front, side or rear of the vehicle through the forward object sensing unit 110, the lateral object sensing unit 112 and the rearward object sensing unit 114. When the distance from the left-side object is equal to or more than 2 m (Yes step S216), the parking control unit 130 recognizes the mode as left parallel exiting, as illustrated in FIG. 3. ), 
wherein the first condition is satisfied based on the detector detecting obstacles both in front and back of the own vehicle (see at least Kim 656’, para. [0053-0054]: Referring to FIG. 2, the smart parking assist system 100 according to the embodiment of the present invention senses an object at the front, side or rear of a vehicle at step S210. That is, the smart parking assist system 100 transmits a radar signal to sense an object at the front, side or rear of the vehicle through the forward object sensing unit 110, the lateral object sensing unit 112 and the rearward object sensing unit 114. When the distance from the left-side object is equal to or more than 2 m (Yes step S216), the parking control unit 130 recognizes the mode as left parallel exiting, as illustrated in FIG. 3. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the select the parallel exit-from-parking-space mode based on a first condition being satisfied, wherein the first condition is satisfied based on the detector detecting obstacles both in front and back of the own vehicle of Kim 656’ in order to assist a vehicle exiting a parking position (see at least Kim 656’, para. [0014]).
Colella teaches
select the parking mode based on a shift lever position upon operation, which is a position of the shift lever detected by the shift position detector at a time point at which the operation unit is operated, being a position other than a parking position (see at least Colella, para. 0038]: the mode subprogram activates entry mode 421 in response to one or more of the vehicle being within a predetermined location (such as a marked parking zone or within a predetermined distance of a destination), the vehicle being in a specific lane (such as the lane closest to a parking spot), the vehicle having history of at least one acceleration event and one braking event for the current key cycle, the vehicle being in a drive gear and has not exceeded a predetermined speed for a predetermined amount of time. The mode Subprogram may keep the entry mode 421 active until the driver parks the vehicle or the driver pulls a sufficient distance away from the parking spot. As another example, the mode subprogram may engage the entry mode when the vehicle is stopped for at least a predetermined amount of time within a predetermined distance of an empty parking spot.); and 
based on the shift lever position upon operation being the parking position (see at least Colella, para. [0040]: the mode subprogram activates exit mode 422 in response to one or more of the driver shifting from a parked gear to a drive or reverse gear, the driver unlocking and entering the car, the driver turning on the ignition. The mode Subprogram may maintain the exit mode until the vehicle has fully cleared stationary parking obstacles and entered a traffic lane.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the teaching of select the parking mode based on a shift lever position upon operation, which is a position of the shift lever detected by the shift position detector at a time point at which the operation unit is operated, being a position other than a parking position; and based on the shift lever position upon operation being the parking position of Colella in order to help guide the driver into and out of a suitable parking position (see at least Colella, para. [0068]).
Kim 280’ teaches
calculate a travel distance of the own vehicle from a time point at which the position of the shift lever is shifted to a reverse position (see at least Kim 280’, para. [0026]: the parking assist apparatus includes: a parking control unit 100, a parking mode button 110 through which a driver inputs a parking control initiation or termination instruction, front and rear sensors 120 mounted on front and rear Surfaces of a vehicle, a side sensor 130 mounted on a side surface of the vehicle, a start sensor 140 configured to sense a starting state of the vehicle, a wheel speed sensor 150 configured to sense a speed of the vehicle, a gear position sensor 160 configured to sense a gear state & para. [0043]: when a starting state becomes the IGNON state (S210), an Electric Control Unit (ECU) of the parking assist apparatus (SPAS) becomes in the ON state (S220). The parking assist apparatus determines the speed and moving distance of the vehicle (S230). ), 
select the parallel exit-from-parking-space mode based on a second condition being satisfied and the first condition not being satisfied (see at least Kim 280’, para. [0044]: When the parking mode button 110 is pushed by the driver, the parking control unit 100 determines (1) whether the starting state of the vehicle is in the IGN ON state, (2) whether the speed of the vehicle is less than the reference speed, and (3) whether the gear is in the “Neutral” (“N”) or “Park” (“P”) state (S240). When all the above-described three & para. [0050]: The sequence of steps S240 and S280 in the above described technology is provided merely for convenience of description and may be changed. In addition, all steps S240 to S280 may not be performed but merely some of steps S240 to S280 may be performed.), and 
select the parking mode based on the second condition not being satisfied and the first condition not being satisfied (see at least Kim 280’, para. [0044]: When the parking mode button 110 is pushed by the driver, the parking control unit 100 determines (1) whether the starting state of the vehicle is in the IGN ON state, (2) whether the speed of the vehicle is less than the reference speed, and (3) whether the gear is in the “Neutral” (“N”) or “Park” (“P”) state (S240). When all the above-described three conditions are satisfied, the parking control unit 100 determines that the driving-out operation is available (Yes in S240), and when at least one of the three conditions is not satisfied, the parking control unit 100 determines that the driving-out operation is unavailable (No in S240).)
the second condition is satisfied based on the travel distance calculated by the travel distance calculator being shorter than a predetermined distance threshold (see at least Kim 280’, para. [0014]: When a moving distance of the vehicle exceeds a reference distance after the staring state of the vehicle has been changed from the OFF state to the ON state, the parking control unit may not control the driving-out of the vehicle. & para. [0035]: When the moving distance of the vehicle is equal to or longer than a reference distance after starting is turned on, it may be determined that the vehicle starts driving outside the parking space. In Such a case, the parking control unit 100 may not perform the driving-out function even if the parking mode button 110 is pushed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the teaching of calculate a travel distance of the own vehicle from a time point at which the position of the shift lever is shifted to a reverse position, select the parallel exit-from-parking-space mode based on a second condition being satisfied and the first condition not being satisfied; and select the parking mode based on the second condition not being satisfied and the first condition not being satisfied, the second condition is satisfied based on the travel distance calculated by the travel distance calculator being shorter than a predetermined distance threshold of Kim 280’ in order to prevent a driving-out system from being inadvertently operated by a driver (see at least Kim, para. [0011]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa, in view of Han, in view of Kim 656’, further in view of US 2013/0073119A1 (“Huger”).
As per claim 5 Tomozawa does not explicitly disclose
wherein the controller is further configured to, 
determine which of perpendicular parking and parallel parking is possible based on the own-vehicle peripheral state detected by the detector; 
select a perpendicular parking mode as the parking mode based on the perpendicular parking being determined to be possible; and 
select a parallel parking mode as the parking mode based on the parallel parking being determined to be possible;
set, based on the perpendicular parking mode being selected, a position at which the own vehicle completes the perpendicular parking as the predetermined target position to perform the steering assist control; and 
set, based on the parallel parking mode being selected, a position at which the own vehicle completes the parallel parking as the predetermined target position to perform the steering assist control.
Huger teaches
wherein the controller is further configured to (see at least Huger, para. [0028-0030]: The selection device may select the first group of functions when the ignition switch is in the “on” state and a distance S of greater than a predefined threshold a (sad) has been covered after the ignition switch state “on”, and the second group of functions is selected when the ignition switch is in the “on” state and a distances of less than or equal to the predefined threshold a (spa) has been covered after the ignition switch state “on”. In particular, the first group of functions can comprise the functions of “driving forward into a bay parking space”, “reversing into a bay parking space' and also “reversing into a parallel parking space', and the second group of functions can comprise the functions of “driving out of a parallel parking space' and “driving out of a bay parking space.), 
determine which of perpendicular parking and parallel parking is possible based on the own-vehicle peripheral state detected by the detector (see at least Huger, para. [0028-0030]: a surrounding area sensor system for determining the area Surrounding a motor vehicle, an evaluation unit for determining parking spaces in the area Surrounding the motor vehicle, a control unit for controlling the parking assistance functions in respect of driving into a parking space and driving out of a parking space, and an input element for activating the parking steering assistant and selecting its functions. The selection device may select the first group of functions when the ignition switch is in the “on” state and a distance S of greater than a predefined threshold a (SDa) has been covered after the ignition switch state “on”, and the second group of functions is selected when the ignition switch is in the “on” state and a distances of less than or equal to the predefined threshold a (spa) has been covered after the ignition switch state “on”. In particular, the first group of functions can comprise the functions of “driving forward into a bay parking space”, “reversing into a bay parking space' and also “reversing into a parallel parking space', and the second group of functions can comprise the functions of “driving out of a parallel parking space' and “driving out of a bay parking space.),
select a perpendicular parking mode as the parking mode based on the perpendicular parking being determined to be possible (see at least Huger, para. [0047-0049]: “reversing into a bay parking space' in detail with reference to steps B1 to B7. After the driver executes a first operation T1 of the parking steering assistant button 11, the caption “Park Assist’ is shown on the display unit in a first step C1 for a predefined period of time, for example 5 seconds, in order to inform the driver that the parking assistant is active and that function C for driving into a parking space is active. A further operation T2 of the parking steering assistant button 11 changes over the system to function B for driving into a parking space “reversing into a bay parking space', this being displayed on the display unit in step B1 by suitable display of a row of bay parking spaces on the right-hand side.), and 
select a parallel parking mode as the parking mode based on the parallel parking being determined to be possible (see at least Huger, para. [0043-0045]: FIG. 4 shows the sequence of assistance function C “reversing into a parallel parking space in detail with reference to steps C1 to C7. After the driver performs a first operation T1 of the parking steering assistance button 11, a check is made to determine whether a distance S of greater than the abovementioned predefined threshold has been covered since the ignition was switched on, terminal 15-on. If this is the case, the caption “Park Assist’ is shown on the display unit in a first step C1 for a predefined period of time, for example 5 seconds, in order to inform the driver that the parking assistant is active. Furthermore, a closed row of vehicles parked in parallel parking spaces is displayed on the right-hand driving side in the first step C1, as a result of which the side on which a parking space is searched for and the type of parking space are established and disclosed to the driver. The side on which a parking space is searched for is established by means of the driving direction turn signal, that is to say the driver has to operate the turn signal before or after operation of the parking steering assistant button 11 in order to inform the system of the side on which he wishes to park.), and 
set, based on the perpendicular parking mode being selected, a position at which the own vehicle completes the perpendicular parking as the predetermined target position to perform the steering assist control (see at least Huger, para. [0047-0049]: “reversing into a bay parking space' in detail with reference to steps B1 to B7. After the driver executes a first operation T1 of the parking steering assistant button 11, the caption “Park Assist’ is shown on the display unit in a first step C1 for a predefined period of time, for example 5 seconds, in order to inform the driver that the parking assistant is active and that function C for driving into a parking space is active. A further operation T2 of the parking steering assistant button 11 changes over the system to function B for driving into a parking space “reversing into a bay parking space', this being displayed on the display unit in step B1 by suitable display of a row of bay parking spaces on the right-hand side.); and 
set, based on the parallel parking mode being selected, a position at which the own vehicle completes the parallel parking as the predetermined target position to perform the steering assist control (see at least Huger, para. [0043-0045]: FIG. 4 shows the sequence of assistance function C “reversing into a parallel parking space in detail with reference to steps C1 to C7. After the driver performs a first operation T1 of the parking steering assistance button 11, a check is made to determine whether a distance S of greater than the abovementioned predefined threshold has been covered since the ignition was switched on, terminal 15-on. If this is the case, the caption “Park Assist’ is shown on the display unit in a first step C1 for a predefined period of time, for example 5 seconds, in order to inform the driver that the parking assistant is active. Furthermore, a closed row of vehicles parked in parallel parking spaces is displayed on the right-hand driving side in the first step C1, as a result of which the side on which a parking space is searched for and the type of parking space are established and disclosed to the driver. The side on which a parking space is searched for is established by means of the driving direction turn signal, that is to say the driver has to operate the turn signal before or after operation of the parking steering assistant button 11 in order to inform the system of the side on which he wishes to park.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomozawa to incorporate the teaching of wherein the controller is further configured to, determine which of perpendicular parking and parallel parking is possible based on the own-vehicle peripheral state detected by the detector; select a perpendicular parking mode as the parking mode based on the perpendicular parking being determined to be possible; and select a parallel parking mode as the parking mode based on the parallel parking being determined to be possible; set, based on the perpendicular parking mode being selected, a position at which the own vehicle completes the perpendicular parking as the predetermined target position to perform the steering assist control; and set, based on the parallel parking mode being selected, a position at which the own vehicle completes the parallel parking as the predetermined target position to perform the steering assist control of Huger in order to improve the ergonomics of a parking assistant for assisted parking of a motor vehicle (see at least Huger, para. [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668